—Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered March 18, 1994, convicting him of robbery in the first degree (three counts), assault in the second degree (two counts), criminal possession of a weapon in the second degree (three counts), criminal possession of a weapon in the fourth degree (three counts), and grand larceny *536in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have examined the record and find that the defendant’s plea of guilty was knowingly and voluntarily entered (see, People v Harris, 61 NY2d 9). Appellate review of the remaining issue raised by the defendant was effectively waived by him as part of his plea bargain. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Bracken, J. P., Balletta, Ritter, Pizzuto and Florio, JJ., concur.